Title: From George Washington to George Augustine Washington, 27 January 1793
From: Washington, George
To: Washington, George Augustine



My dear George,
Philadelphia Jan: 27th 1793.

I do not write to you often, because I have no business to write upon; because all the News I could communicate is contained in the Papers which I forward every week; because I conceive it unnecessary to repeat the assurances of sincere regard & friendship I have always professed for you—or the disposition I feel to render every Service in my power to you and yours—and lastly because I conceive the more undisturbed you are, the better for you.
It has given your friends much pain to find that change of Air has not been productive of that favorable change in your health, which was the wishes of them all—But the Will of Heaven is not to be controverted or scrutinized by the children of this world. It therefore becomes the Creatures of it to submit with patience & resignation to the will of the Creator whether it be to prolong, or to shorten the number of our days. To bless them with health, or afflict them with pain.

My fervent wishes attend you, in which I am heartily joined by your Aunt & these are extended with equal sincerity to Fanny & the Children. I am always Your Affecte Uncle.

G. W——n

